Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election of Species
Applicant's election with traverse of Species D, Claims 1, 5, and 7-10 in the reply filed on March 31, 2021 is acknowledged.  The traversal is on the ground(s) that there is no burden to search all of the species for this invention {Remarks, Page 1 Line 10 to Page 2 Line 2}.  This is not found persuasive because of the following.
In order to search for the other species, it would require features that are not the same features among all of the different species.  Species A would require a liner with a pull tab with a metal sealing layer, while Species B requires the liner with an auxiliary tear line with no pull tab required, and Species C requires the liner to have two auxiliary tear lines with no pull tab required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-4 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, with there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 31, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, it appears the CM 201811220770.1 does not appear to support the non-provisional application filed, as it appears the foreign copy does not have the same drawings or support for the drawings in the current application.  
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (4,934,544) [Han].
Re Claim 1, Han – a tab innerseal for a container – discloses a ring-peel-seal liner [18], comprising: a metal sealing layer [36, Col. 3 Lines 45-50], having a first annular tear line [98, 102, 104, Fig. 10], the metal sealing layer defined into an annular region and a central region by the first annular tear line [Fig. 10], the annular region encircling the central region; and an adhesive layer [32 and 34], adhered on one surface of the metal sealing layer [Fig. 3].

    PNG
    media_image1.png
    289
    365
    media_image1.png
    Greyscale

Re Claim 5, Han discloses a reinforcement layer [40], adhered [38] on one other surface of the metal sealing layer opposite to the adhesive layer, the reinforcement layer having a second annular tear line; wherein, a position of the second annular tear line vertically overlaps with a position of the first annular tear line [Fig. 10].
Re Claim 7, Han discloses a pull piece [24], connected to the central region of the reinforcement layer [Fig. 10].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim.  These claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re Claim 8, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose that a through hole is present at a center of the reinforcement layer, the pull piece is located in the through hole, and one end of the pull piece is connected to an annular edge of the through hole defined by the reinforcement layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736